PD-0522-15
                            PD-0522-15                               COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                     Transmitted 5/4/2015 6:44:35 PM
                                                                      Accepted 5/6/2015 10:39:34 AM
               CRIMINAL APPEAL CASE NO. ________________                              ABEL ACOSTA
                                                                                              CLERK
                4TH COURT OF APPEALS NO. 04-13-00789-CR


JOHN CHRISTOPHER DOMINGUEZ           *                   IN THE COURT OF
                                     *
VS.                                  *                   CRIMINAL APPEALS
                                     *
THE STATE OF TEXAS                   *                   AUSTIN, TEXAS


            MOTION FOR EXTENSION OF TIME TO FILE PETITION
                FOR WRIT OF DISCRETIONARY REVIEW


      NOW   COMES      APPELLANT,   JOHN       CHRISTOPHER      DOMINGUEZ,        and
submits to this Honorable Court his Motion for Extension of Time
to File Petition for Writ of Discretionary Review and in support
thereof would show:


      1.    Appellant     was    convicted     by   a   jury    of    the    felony
offense of KIDNAPPING, alleged to have been committed September
9, 2010.


      2.    Appellant was sentenced on October 10, 2013, to serve
a term of sixty years confinement in the Texas Department of
Criminal Justice Institutional Division.


      3.    Notice of Appeal was given, and a Motion for New Trial
was   filed.     The    Motion    for    New   Trial    was    denied,      and   the
Appellant filed appeal.


      4.    Appellant’s Brief was filed with the Honorable Fourth
Court of Appeals on May 29, 2014, and the Appellee’s Brief was
then subsequently filed August 8, 2014.


                                         1

                                                                  May 6, 2015
      5.      The    Honorable       Fourth         Court     of    Appeals       issued     an
Opinion on March 25, 2015.                  That Opinion denied each of the
Appellant’s         issues that had been presented in Appellant’s Brief
as   error.         The   Panel    Opinion         was    2-1,     with   a   well-crafted
dissenting opinion.


      6.      The    Petition      for    Writ       of     Discretionary      Review       was
therefore due thirty (30) days later, on April 24, 2015.                                   Now,
within fifteen (15) days of that date, Appellant moves for an
extension of time to file his Petition for Writ of Discretionary
Review.


      7.      There have been no prior Motions for Extension of time
to file the Petition for Writ of Discretionary Review.


      8.      Appellant requests a thirty day extension of the April
24, 2015, deadline.             A thirty day extension would extend the
deadline to Sunday May 24, 2015.                     Since that date is a weekend
date, and the Honorable Clerk’s office is closed, the new due
date requested is the first immediately following business day,
May 26, 2015.


      9.      During the time between the Fourth Court’s Opinion and
the due date for the Petition for Writ of Discretionary Review,
undersigned         counsel     tried      a        Habitual       Felony     four      count
indictment to jury trial, only three months after appointment.
He also filed a different Appellant’s Brief with the Honorable
Fourth     Court     of   Appeals,       attended         dozens    of    court    settings,
completed     a     non-jury      criminal         trial,    and    prepared      two   other
cases for certain trials that did not happen.


                                               2
      10.       This Motion is not brought for purposes of delay, but
so that justice may be done.


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Motion     be    granted   and      that    the     time   period     for    filing      the
Petition for Writ of Discretionary Review be extended until May
26, 2015.
                                                    Respectfully Submitted,
                                                    /s/
                                                    _____________________________
                                                    PATRICK B. MONTGOMERY
                                                    SBN 14295350
                                                    111 Soledad, Suite 300
                                                    San Antonio, TX 78205
                                                    (210) 225-8940
                                                    (978) 285-4664 Telecopier
                                                    ATTORNEY FOR APPELLANT
                                                    PatMontgomery@Gmail.com




                               CERTIFICATE OF SERVICE

      I,    PATRICK   MONTGOMERY,    do    hereby    certify   that   I   have   filed   the

aforegoing Appellant’s Motion for Extension of Time to File Petition for

Discretionary Review with the state efiling system, and requested service

upon counsel for Respondent Bexar County District Attorney’s Office.

                                                    /s/

                                                    __________________________

                                                    PATRICK B. MONTGOMERY




                                             3
            CRIMINAL APPEAL CASE NO. ________________
             4TH COURT OF APPEALS NO. 04-13-00789-CR



JOHN CHRISTOPHER DOMINGUEZ       *                IN THE COURT OF
                                 *
VS.                              *                CRIMINAL APPEALS
                                 *
THE STATE OF TEXAS               *                AUSTIN, TEXAS



      On this the _______ day of _______________________, 20__,
came to be heard Appellant’s Motion for Extension of Time to
File Petition for Writ of Discretionary Review, and it appears
to the Court that this Motion should be:




                       GRANTED       /   DENIED




      IT IS THEREFORE ORDERED that the deadline for filing the
Petition for Writ of Discretionary Review is the ________ day of
__________________________,20____.




                                            ________________________
                                            JUDGE PRESIDING




                                     4